Appeal, by permission of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Supreme Court, Oneida County (Bernadette T. Clark, J.), entered July 15, 2014 in a CPLR article 78 proceeding and a declaratory judgment action. The order granted petitioner’s motion for leave to conduct disclosure pursuant to CPLR 408.
It is hereby ordered that said appeal is dismissed without costs as moot (see generally Matter of Colonial Sur. Co. v Lakeview Advisors, LLC [appeal No. 1], 125 AD3d 1292, 1292-1293 [2015], lv denied 26 NY3d 901 [2015]).
All concur except Valentino, J., who is not participating.
Present—Scudder, P.J., Smith, Lindley, Valentino and Whalen, JJ.